              Case 1:20-cv-07937-JSR Document 49 Filed 05/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CKR LAW LLP f/k/a CRONE KLINE RINDE,
LLP,

                       Petitioner,                  Civil Action No. 1:20-cv-07937-JSR
                  v.

ANDERSON INVESTMENTS                                 DECLARATION OF MICHAEL JAMES
INTERNATIONAL, LLC, PARAMOUNT                        MALONEY IN SUPPORT OF REQUEST
SERVICES LLC a/k/a PARAMOUNT                         for CLERK'S CERTIFICATE OF
SERVICES LTD., INTECH HOLDINGS (HK)                  DEFAULT
LIMITED a/k/a INTECH INTERNATIONAL
GROUP CO. LIMITED a/k/a INTECH
HOLDINGS INC., WHITE ROCK
ELECTRONIC TRADING LLC, BMR
CONSULTING, EDMUND WHITE a/k/a
RAVI RACH, GULZHAN NAMAZBAEVA,
and SATYABRATO CHAKRAVARTY,
                       Respondents.

         I, Michael James Maloney, hereby declares as follows:

         1.       I represent Petitioner CKR Law LLP f/k/a Crone Kline Rinde, LLP (“Petitioner”)

in this action.

         2.       This action was commenced pursuant to a Petition to Compel Arbitration filed on

September 25, 2020 (Dkt. 1).

         3.       The time for defendants, Anderson Investments International, LLC, Paramount

Services LLC a/k/a Paramount Services Ltd., Intech Holdings (HK) Limited a/k/a Intech

International Group Co. Limited a/k/a Intech Holdings Inc., White Rock Electronic Trading LLC,

BMR Consulting, Edmund White a/k/a Ravi Rach, Gulzhan Namazbaeva, and Satyabrato

Chakravarty (altogether, “Respondents”), to answer or otherwise move with respect to the Petition

herein has expired.




{00039884.}
              Case 1:20-cv-07937-JSR Document 49 Filed 05/12/21 Page 2 of 2




         4.        That Respondents have not answered or otherwise moved with respect to the

Petition, and the time for Respondents to answer or otherwise move has not been extended.

         5.        That none of the Respondents are infants or incompetent persons. Respondents are

not presently in the military service of the United States as appears from facts in this litigation.

         WHEREFORE, Petitioner requests that the default of Respondents be noted and a

certificate of default issued.

         I declare under penalty of perjury that the foregoing is true and accurate to the best of my

knowledge, information and belief.


 Dated: New York, New York                             Respectfully submitted,
        May 12, 2021
                                                       FELICELLO LAW P.C.

                                                       By:     /s/ Michael James Maloney
                                                               Michael James Maloney
                                                       1140 Avenue of the Americas
                                                       9th Floor
                                                       New York, New York 10036
                                                       Tel. (646) 564-3510
                                                       mmaloney@felicellolaw.com

                                                       Attorneys for Petitioner CKR Law LLP f/k/a
                                                       Crone Kline Rinde, LLP




4852-7223-1145, v. 1                               2
